DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 03/25/2020.  Claims 1-10 are currently pending and have been examined.

Claim Objections
Claims 4-5 is objected to because of the following informalities:  
The limitation in claim 4, “having an effective compressive modulus” is believed to be read as “wherein the polishing pad has 
the limitation in claim 5 “wherein the at least three supports are at or near a peripheral edge of the polishing element at extend outward beyond the peripheral edge at an angle 10 to 50 degrees” is believed to be read as “wherein the at least three supports are at or near a peripheral edge of the polishing elementand extend outward beyond the peripheral edge at an angle 10 to 50 degrees.  Appropriate correction is required.
Claim Interpretation
	The Office notes that the term “polishing” is interpreted per the Merriam-Webster definition to be “to make smooth and glossy by friction”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the polishing pad has an effective compressive modulus 10 to 90% of the modulus of the compressive modulus of the material used in the polishing element” is indefinite. Where it is held in MPEP 2173.05(b)(II) that reference to an object that is variable renders a claim indefinite. In the instant case, the effective compressive modulus is indefinite because the effective compressive modulus is referenced to a variable, that variable being the compressive modulus of the material used in the polishing element (that material not being chosen yet and thus can vary with respect to the claim), as such that range of the effective compressive modulus is based on variability. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US PGPUB No. 2019/009458), hereinafter referred to as Li.
	Regarding claim 1, Li discloses in figure 1B, a polishing pad (fig 1A, items 11, 12, and 13, where the pad meets the definition of a polishing pad because the pad is used as friction surface) comprising 
	a base pad (fig 1A, 11) having a top surface (fig 1A, 12) and a bottom surface (fig 1A, 11 has a bottom surface),
	a plurality of polishing elements (fig 1A, 13, where 13 is a polishing element per the defined definition because per paragraph [0073], 13 is a frictional surface) each having a top surface (22) and a bottom surface (22 has a bottom surface), and 
	wherein each of the plurality of polishing elements (13) is connected to the top surface of the base pad (12) to the polishing element (13) by three or more supports (21) wherein the supports (21) are spaced apart from each other at the polishing element (each 21 is spaced apart at 22) and at the base pad (each 21 is spaced apart at 12), and wherein the bottom surface of the polishing element, the top surface of the base pad and the supports define a region comprising at least one void (24) and there are openings between the three or more supports (an opening exists between each arm 21).
	Regarding claim 2, Li further discloses the polishing pad of claim 1 wherein each element (13) has a thickness (13 has a thickness) and a cross section (13 has a cross section) that are independent of the supports (22 is a center element and has a thickness and cross section) and the top surface of each element defines a plane (top of 22 defines a planar surface).
	Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (US Patent No. 7,828,634), hereinafter referred to as Jiang.
	Regarding claim 7, Jiang discloses in figure 5A, a method comprising providing a substrate polishing the substrate using a polishing pad (fig 1, 104) that comprises 
	a base pad (col 11, lines 20-29, 104) having a top surface and a bottom surface (fig 1, 104 has top and bottom surfaces),
	a plurality of discrete polishing elements (500) each having a top polishing surface (512 has a top surface) and a bottom surface (512 has a bottom surface),
	wherein each of the plurality of polishing elements (512)  is connected to the top surface of the base pad to the polishing element by three or more supports (502 connects to 104, 502 having at least 3 supports) wherein the supports are spaced apart from each other at the polishing element (col 12, lines 5-14, 502 are tangent but non-intersecting and are therefore spaced apart) and at the base pad (502 is spaced apart at the base where 502 meets the pad), and wherein the bottom surface of the polishing element, the top surface of the base pad and the supports define a region comprising at least one void (col 10, liens 22-25, the space between each 502 and the vertex and the pad creates a void and flow area for slurry), wherein the top polishing surface is contacted with the substrate during polishing (claim 1).
	Regarding claim 8, Jiang further discloses the method of claim 7 wherein a polishing medium is provided between the substrate and the polishing pad (col 10, lines 22-25).
	Regarding claim 9, Jiang further discloses the method of claim 8 wherein at least a portion of the void remains present during polishing (col 10, lines 44-46).
	Regarding claim 10, Jiang further discloses the method of claim 7 wherein during polishing the top polishing surface is worn down exposing a subsequent polishing surface (col 9, lines 20-25) and wherein an area of the subsequent polishing surface area differs from an area of the top polishing surface area by less than 25 % (col 9, lines 20-25, does not vary and such the change is less than 25%, wherein, Li’s subsequent polishing surface area did not substantially change, and thus overlaps with the range of the change of less than 25% of the subsequent polishing surface area. Where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, the range is anticipated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPUB No. 2019/0009458) alone, hereinafter referred to as Li.
	Regarding claim 4, Li discloses elements of the claimed invention as stated above in claim 1, but does not explicitly disclose [the pad] having an effective compressive modulus 10 to 90% of the modulus of the compressive modulus of the material used in the polishing element.
	However, Li teaches the polishing elements (22) and the supports (21) are compressive and have a compressive stiffness ([0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the compressive stiffness/modulus of the pad to be between 10 and 90% because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the effective compressive modulus, which is a known result-effective variable, the variable being an effective compressive modulus which is reliant on the modulus of elasticity of the material used with the result(s) of the modulus of elasticity being defined by the amount of elastic deformation that the material can withstand to return to pre-stress conditions, where the combination of the total material used between the polishing elements are additive to make an effective compressive modulus. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the effective compressive modulus operates, and would have produced an expected outcome of allowing for the user to modify the friction characteristics of the pad to suit the needs of the user ([0056], summarized) and to find the result of an effective compressive modulus between 10 and 90% of the compressive modulus of the polishing element, and would have therefore constituted an obvious variable range at the time of applicants' invention.
	Regarding claim 5, Li further discloses the polishing pad of claim 1 wherein the at least three supports (21) are at or near a peripheral edge of the polishing element (21 are at the peripheral edge of 22), and the supports appear to extend outward beyond the peripheral edge at a 45 degree angle (fig 1C, showing 21 being at 45 degrees from 22 to 12).
	However, Li does not explicitly disclose that the at least three supports extend outward beyond the peripheral edge at an angle between 10 to 50 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the supports to extend outward beyond the peripheral edge at 45 degrees because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the angle of the support to the polishing elements, which is a known result-effective variable, the variable being the angle of the support between the top surface of the pad to the bottom of the polishing element with the result(s) of the angle of the support being able to allow the support to hold up the polishing element. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the angle of the support operates, and would have produced an expected outcome of the angle of the support to be less than 50 degrees, and would have therefore constituted an obvious variable range at the time of applicants' invention. Furthermore, the Applicant has not disclosed that angle of the supports solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0044] is not a critical range since the use of the term “can be” implies that it also may not within that range. Moreover, it appears that Li would perform equally well with the appeared support angle of 45 degrees. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the angle of the supports of Li to be explicitly between 10 and 50 degrees because the angle of the supports does not appear to provide any unexpected results.
	Regarding claim 3, Li as modified further discloses the polishing pad of claim 5 wherein the at least three supports (21) extend from a peripheral region of the polishing element (22) to the top surface of the base pad (12) and further comprising a center support (fig 4A, 27) extending from the bottom surface of the polishing element (22) to the top surface of the base pad (27 extends from the bottom surface of 22 to the top surface of 12).
	Regarding claim 6, Li discloses the polishing pad of claim 1, and a scale size of the polishing element is on the order of magnitude of 1mm (fig 7B, the polishing element is within the scale of a human thumb nail and being about 10% of the thumb nail, thus being about 1mm in scale), but does not explicitly disclose wherein a distance between the top surface of the base pad and the bottom surface of the polishing element is 0.1 to 1.5 mm
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the distance between the top surface of the base pad and the bottom surface of the polishing element to be between 0.1 to 1.5mm because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the height of the void, which is a known result-effective variable, the variable of the height of the void being dependent upon the angle and length of the support, with the result(s) of the angle and the length of the support creating a void underneath the polishing element having a particular height. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the height of the void operates, and would have produced an expected outcome of the height of the void to be within 0.1 to 1.5mm, and would have therefore constituted an obvious variable range at the time of applicants' invention. Furthermore, the Applicant has not disclosed that height of the void solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0028] is not a critical dimension and range since the use of the term “can be” implies that it also may not within that range. Moreover, it appears that Li would perform equally well with the scale of the polishing element to be about 1mm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the height of the void of the polishing element of  Li to have a height of the void be between 0.1 to 1.5mm because the distance between the top of the pad and the bottom of the polishing element does not appear to provide any unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723